DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.1.	Applicant's Amendment to Claims and Remarks filed on June 1, 2022 are acknowledged. 
2.2.	Claims 4 and 11 have been canceled.  Claims 1-3 and 5-10 are active.
Claim 1 has  been amended by introducing new limitations regarding molar amounts of monomers present in the polyester: " ... said polyester comprising:
a molar amount of 1,4:3,6-dianhydrohexitol units (A) ranging from 2.5 to 54 mol %;
a molar amount of alicyclic diol units (B) other than the 1,4:3,6-dianhydrohexitol
units (A) ranging from 5 to 42.5 mol %; and
a molar amount of terephthalic acid units (C) ranging from 45 to 55 mol %."
2.3.	No other amendments have been made. Support for the amendment to Claim 1 was found in Applicant's published specification ( see PG PUB US 2020/0190273. [ 0019],[0039]-[0041]). Therefore, no New Matter has been added with instant Amendment. However, amendment to Claim 1 represents a New Issue and require further consideration. Consequently , it is appropriate to make instant Action Final.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 
3.	Claims  1-3 and 5-10   are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention for following reasons:
	It is unclear what is the basis for content of all diols and all acids in the claimed polyester. According language of Claim 1 all molar amounts relative to all the monomer units of the polyester " based on " all the monomer units of the polyester" – therefore sum of all molar amount expressed in mol% should be equal 100 mol% or  amount specified by Applicant Specification. However, Applicant's Specification is silent with respect to sum of all units in the polyester. Therefore, it is unclear how and why sum of glycols  units (A) +(B) can be equal  54 mol% of diol(A) + 2.5 mol% of diol(B) = 56.5 mol% and amount of diacid is 45 mol% - this will require that all molar amounts will be more than 100 mole%. Or if sum of diols 2.5 mol% a +42.5 mol% = 45 mol% and diacid is 45 mol% , then total amount is 90 mol%   - this is indication that other monomeric units is omitted from scope of Claim 1. 
Therefore, scope of Claim 1 is unclear and for this reason is indefinite.
4.	Claims 1-3 and 5-10  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: additional monofunctional or polyfunctional monomers ( with  number of functional groups - hydroxyl or carboxyl groups - more than 2(two)  which are   necessary to  make a balanced polyester , wherein number of hydroxyl groups is approximately equal to number of carboxyl groups in order to make polyester of sufficient molecular weight. In this respect note that it is unclear how sum of diols (A) and (B) , which is equal for example 54 mol% of diol(A) + 2.5 mol% of diol(B) = 56.5 mol% can be present in polyester wherein amount of  diacid monomers is equal to 45 to 55 mol%  - see Claim 1, or  how sum of diols (A) and (B) , which is equal for example 2.5 mol% (A) + 42.5 mol% (B) = 45 mol% can be present in polyester wherein amount of  diacid monomers is equal to 45 mol% lead to total amount of diols and diacid equal 90 mol% -  this indicated that about 10 mol% of monomers are missing .
	Therefore, it is clear that essential elements as additional monomers  of the claimed polyester is/are missing  from scope of Claims 1-3 and 5-10. 
	Appropriate correction is/are required.                                                                                     
      Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
5.	Claims 1- 3 and 5-10 are rejected under 35 U.S.C. 103 as obvious over Lee et al ( US 2012/0177854 – Lee854) in view T. Hoeing et al ( DE  102013007283 ) as evidenced by Poulat et al ( US 2018/0355100).
5.1.	Regarding Claims 1-3 and 5-10, Lee854 disclosed polyester resin and articles made from this polyester, including ( see Abstract, [0002]) sheet, film or fiber and  others,  wherein polyester comprises (see Abstract) : “ the acid components comprise terephthalic acid, and the diol components comprise (i) 5-99 mol % of 1,4-cyclohexanedimethanol ( CHDM - hereafter) and (ii) 1-60 mol% of isosorbide ( ISB- hereafter) with respect to the total diol components”.  Note that Isosorbide is Bio-based renewable diol. 
Polyester disclosed by Lee854 does not require presence of ethylene glycol as this component is optional ( see [0015]) : “ The diol components includes (i) 5-99 mol % of 1,4-cyclohexane dimethanol, (ii) 1-60 mol % of isosorbide, and optionally (iii) ethylene glycol and other copolymerization diol components”.  Therefore, because ISB can be present in the amount from 1-60 mol%  and CHDM can be present in the amount from 5-99 mole% , then ratio of ISB based all diols  component   ISB / ISB+ CHDM= 100  can vary from  0.01 to 0.6 which is  overlapping  with Applicant’s claimed ratio from 0.1 to 0.75. 
In addition, note that based on all monomers of the polyester, polyester disclosed by Lee854 has from 0.5  to 30 mol% of ISB and from 2.5 mol% to 49.5 mol% of CHDM. 
	Therefore, Lee854 disclose all compositional limitations of the polyester as claimed by Applicant in Claims 1-3, 5-6 and 10 and  renders obvious Applicant’s claimed subject matter with respect to polyester composition as it established in the art : 
" in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); 
5.2.	Regarding viscosity limitation of Claim 1, note that polyester disclosed by Lee  can have IV ( intrinsic viscosity ) more than 0.35 dl/g ( see Claim 7 and Table 1) and polyester with IV of 0.66 dl/g is exemplified. 
In this respect note that even though units of viscosity disclosed by Lee are different from RD ( reduced viscosity) as claimed by Applicant, which is expressed in ml/g, it would be expected  based on evidenced provided by Poulat ( US 2018/0355100, Table 3)   that viscosity of Lee854 in same range as claimed by Applicant.
Note, that  Poulat et al ( US 2018/0355100, Table 3) provide Data for viscosity of   polyester  in  RD  of 73.5 mL/g  and IV of 0.66 dL/g. Therefore, it is reasonable to assume that IV of polyester disclosed by Lee with  IV of 0.66 dL/g would have RD viscosity is more than 0.5 ml/g and therefore, meet Applicant's claimed  range for RD viscosity until evidenced to the contrary can be shown.
5.3.	Regarding Claim 6 note that according to Lee854 acid component may comprise additional acid in the amount up to 50 mol%. Therefore, ratio of Claim 6 is met. ( see [0011]. )
5.4.	Therefore, Lee854 disclosed same basic polyester composition and pointed out that this polyester " having superior heat-resistance and impact strength" – see [0003]- and  suitable for making different articles, including sheet, bottle or film, which may comprise fibers, for example glass fibers,  but silent with respect to use this polyester for production composite comprising natural fibers.
5.5. Thus, as  discussed above, Lee854   polyester, which meets all compositional limitation as claimed by Applicant and therefore, meet first step of Applicant's Claim 1 – providing thermoplastic polyester of specific composition as claimed by Applicant,  but silent regarding use of this thermoplastic polyester for use in production of composite with natural fibers.
5.6.	However, use of thermoplastic polyesters for production composites with natural fibers is well known in the art.
5.7.	Hoeing   ( see Abstract, Translation – are attached) teaches process for preparing composite comprising polymer, which can be thermoplastic resin, including thermoplastic polyesters and natural fibers, including  ( see Translation [0008] ): " sisal, flax, hemp, jute, kenaf, cellulose, coconut, bagasse, rapeseed or abacá or a mixture of these fibers" by placing mixture comprising polyester and natural fibers to Hot press without step of pre-drying fibers ( see Translation [0002], [0009]). Hoeing is also pointing out for advantages of using natural fibers for composite articles ( see [0005]) :  Natural fibers are particularly suitable for use in interior trim components for motor  vehicles. Natural fibers do not splinter in the event of a crash. Components with a high proportion of natural fibers are also lighter and have good sound insulation. Furthermore, natural fibers are cheaper than plastic fibers and have particularly high ecological advantages. For these reasons, it is desirable to increase the proportion of natural fibers in natural fiber-reinforced plastic components."
5.8.	Therefore, it would be obvious to one of ordinary skill in the art use  thermoplastic polyester of Lee854 in process for preparing composite material  with natural fibers per guidance provided by Hoeing in order obtained articles for specific utilities in view of the benefits provided by use of natural fibers as  ability of the matrix absorbed energy (" do not split in the event of crash'),  good sound insulation, price point and  ecological benefits. 
   Response to Arguments
6.	 Applicant's arguments filed on June 1, 2022  have been fully considered but they were found  not persuasive.
6.1.	Applicant's principal  arguments with respect to Claims 1- 3 and 5-10 rejected under 35 U.S.C. 103 as obvious over Lee854 in view of Hoeing based on alleged deficiency of Lee854.
6.2.	Regarding Lee854 Applicant stated: 
a) " Lee854 is silent on a clear link between the claimed specific narrow molar % of CHDM, the claimed specific narrow molar ratio A/(A+B), the claimed specific molar % of isosorbide that is incorporated in the polyester and the mechanical and thermal properties of the resulting polyester that is further used in manufacturing the composite material".
	In response for this argument note that as shown above, Lee854 disclosed polyester with substantially same range of CHDM as claimed by Applicant: from 0.5 mol% to 49.5 mol% compare with range claimed by Applicant – 5 mol% to 42.5 mol%. Therefore, it is unclear what is the specific narrow molar range of CHDM as argue by Applicant.  
In addition, note that Applicant's claims are silent  and do not have any limitation regarding " the mechanical and thermal properties of the resulting polyester" with or without " clear link between the claimed specific narrow molar % of CHDM, the claimed specific narrow molar ratio A/(A+B), the claimed specific molar % of isosorbide that is incorporated in the polyester and the mechanical and thermal properties of the resulting polyester". 
Therefore, this Applicant's argument was found unpersuasive as established in the art: "  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e.," the mechanical and thermal properties of the resulting polyester" ) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
b)	Applicant also argue that: " Thus, the only reason for a person of ordinary skill in the art to have arrived at the claimed invention in view of the cited art would be improper hindsight by using the instant application as a roadmap to reconstruct the claimed invention".
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
c)     Finally, Applicant argues that: " Hoeing makes no mention of isosorbide and CHDM-based polymers obtained without adding ethylene glycol, but it is only used for its general teaching on the use of polyesters for manufacturing composite materials".
	In response for this argument note that polyester comprising ISB and CHDM and use of this polyester for manufacturing composite reinforced by different fibers already disclosed by primary reference – Lee854. Therefore, Hoenig as a secondary reference does not need disclose or teach limitations disclosed by Lee854, but should provide rationale ( motivation) to one of ordinary skill in the art to use natural fibers. Hoenig das exactly that as explain in paragraph 5 of instant Action: " Hoeing .. pointing out for advantages of using natural fibers for composite articles ( see [0005]) :  Natural fibers are particularly suitable for use in interior trim components for motor  vehicles. Natural fibers do not splinter in the event of a crash. Components with a high proportion of natural fibers are also lighter and have good sound insulation. Furthermore, natural fibers are cheaper than plastic fibers and have particularly high ecological advantages. For these reasons, it is desirable to increase the proportion of natural fibers in natural fiber-reinforced plastic components."
	Therefore, it would be obvious to one of ordinary skill in the art use  thermoplastic polyester of Lee854 in process for preparing composite material  with natural fibers per guidance provided by Hoeing in order obtained articles for specific utilities in view of the benefits provided by use of natural fibers as  ability of the matrix absorbed energy (" do not split in the event of crash'),  good sound insulation, price point and  ecological benefits.
7.	At least for reasons above,  Applicant's arguments were found unpersuasive and the rejection over Lee854 and Hoenig is maintained. 
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure – see  PTO-892 attached.
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY MESH whose telephone number is (571)272-2901. The examiner can normally be reached 8 a.m - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-SIU ( Walter) Choi can be reached on (571) 272 1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center 
and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY MESH/Examiner, Art Unit 1763   


/FRANCES TISCHLER/Primary Examiner, Art Unit 1765